PER CURIAM.
Bettye J. Bacon appeals from an administrative order of the Florida Unemployment Appeals Commission dismissing her appeal from denial of benefits as untimely filed. We reverse.
The record shows that the determination of the claims adjudicator was mailed to Bacon on July 31, 2000, and that she filed her appeal from that determination on August 9, 2000. We therefore reverse the determination that Bacon’s appeal was untimely filed, see Belvue v. Florida Unemployment Appeals Comm’n, — So.2d —, 2001 WL 945847 (Fla. 3d DCA Aug.22, 2001), and remand for consideration of Bacon’s appeal on the merits.
Reversed and remanded.